 

Case 1:21-cv-02944-UA Document 2 Filed 04/06/21 Page 1 of 9

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Cory Holland Sr aka “KING”

 

 

Write the full name of each plaintiff.

-against-
Lions Gate Entertainment and Films

 

Curtis “50 cent” Jackson

 

Starz Inc.

 

 

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.

CV

(Include case number if one has been
assigned)

COMPLAINT

Do you want a jury trial?
Yes LJ No

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.

See Federal Rule of Civil Procedure 5.2.

 

Rev. 1/9/17

 
Case 1:21-cv-02944-UA Document 2 Filed 04/06/21 Page 2 of 9

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?
Federal Question
L] Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?
Rights of Privacy, False light, Personal injury

 

 

 

 

B. If you checked Diversity of Citizenship
1. Citizenship of the parties
Of what State is each party a citizen?

The plaintiff , , iS a citizen of the State of
(Plaintiff's name)

 

 

(State in which the person resides and intends to remain.)

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2
Case 1:21-cv-02944-UA Document 2 Filed 04/06/21 Page 3 of 9

If the defendant is an individual:

The defendant, , is a citizen of the State of
(Defendant’s name)

 

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If the defendant is a corporation:

The defendant, , is incorporated under the laws of

 

the State of

 

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

If more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

II. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Cory Darnell Holland

 

First Name Middle Initial Last Name

8467 republic ave

 

Street Address

 

 

 

Warren Michigan 48089
County, City State Zip Code
248-760-5019 Hollandcustody @ gmail.com
Telephone Number Email Address (if available)

Page 3
Case 1:21-cv-02944-UA Document 2 Filed 04/06/21 Page 4 of 9

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1: Lions Gate and Films

 

First Name Last Name
Parent Company

 

Current Job Title (or other identifying information)
2700 Colorado Ave

 

Current Work Address (or other address where defendant may be served)

 

 

Los Angeles California 90404
County, City State Zip Code
Defendant 2: Curtis Jackson
First Name Last Name
Entertainer

 

Current Job Title (or other identifying information)
264 W 40th St FL15

 

Current Work Address (or other address where defendant may be served)

 

 

New York New York 10018

County, City State Zip Code
Defendant 3: Starz Inc

First Name Last Name

Entertainment company

 

Current Job Title (or other identifying information)

8900 liberty Cir

 

Current Work Address (or other address where defendant may be served)
Englewood Co 80112-7057

 

County, City State Zip Code

Page 4
Case 1:21-cv-02944-UA Document 2 Filed 04/06/21 Page 5of9

Defendant 4: | Courtney A. Kemp

First Name Last Name
Entertainer

 

Current Job Title (or other identifying information)

8900 liberty Cir

Current Work Address (or other address where defendant may be served)
Englewood Co 80112-7057
County, City State Zip Code

Ill. STATEMENT OF CLAIM

Place(s) of occurrence: New york

Date(s) of occurrence: 2014-2021
FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were

harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.

All the defendant have violated my rights to privacy as well as other rights with the taking
life events into storylines with their main characters in a highly successful series called

life was put on cd and given out for free to help at risk youth in 2007, everything from the
art work, to the storylines to my reinceriips, life as a Druglord are included in this show

 

has had. a very bad side effect on my life. | have had people ask me if did s some of

home in the form of raids, because the storyline and the characters are so similar to my
real life. This is not one of those lawsuits from a deranged fan or some somebody trying

 

damages that it has done as wall the profits that the defendants have made from the
SUCCESS Of Stealing and telling my life story without my consent as Tam a private citizen
and not a public figure. | have counted over 100 scenes from this series, that are actual
real life events from my We. | want the defendant’ Ss to pay for vielaiing my privacy, putting

 

damages for profiting off of my real life. All of the defendants do business in New York,
and therefore this is the proper jurisdiction to sue them.

 

 

 

Page 5
Case 1:21-cv-02944-UA Document 2 Filed 04/06/21 Page 6 of 9

 

 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

Extreme emotional distress, theft of identity, defamation

 

 

 

 

 

IV. RELIEF

State briefly what money damages or other relief you want the court to order.

I’m suing for 1 billion dollars for the theft of my life, and harm of putting in the public

without my nermicsion
WHtAOCH-FAY Pe FFAS SIO A:

 

 

 

 

Page 6
Case 1:21-cv-02944-UA Document 2 Filed 04/06/21 Page 7 of 9

V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

)

 

 

 

 

 

 

 

4/4/21 ¢ )

Dated Plaintiff's Sénatu

Cory Darnell Holland

First Name Middle Initial Last Name
8467 republic ave

Street Address

Macomb, Warren Michigan 48089
County, City State Zip Code
248-760-5019 Hollandcustody @ gmail.com
Telephone Number Email Address (if available)

[have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
Yes LI No

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
Case 1:21-cv-02944-UA Document 2 Filed 04/06/21 Page 8 of 9

United States District Court
Southern District of New York

Pro Se (Nonprisoner) Consent to Receive Documents Electronically

Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

1. Sgn up f for a PACER login and password by contacting PACER! at
or 1-800-676-6856;

2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail.2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.

IMPORTANT NOTICE

Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

1. You will no longer receive documents in the mail;

2. Ifyou do not view and download your documents during your “free look” and
within 15 days of when the court sends the e-mail notice, you will be charged for
looking at the documents;

3. This service does not allow you to electronically file your documents;

4, It will be your duty to regularly review the docket sheet of the case.3

 

1 Public Access to Court Electronic Records (PACER) (wi a v) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.

2 You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3

3 The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk's
Office at the Court.

500 PEARL STREET | NEW YORK, NY 10007
300 QUARROPAS STREET | WHITE PLAINS, NY 10601

PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
Case 1:21-cv-02944-UA Document 2 Filed 04/06/21 Page 9 of 9

CONSENT TO ELECTRONIC SERVICE

I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

1.

I have regular access to my e-mail account and to the internet and will check regularly for
Notices of Electronic Filing;

I have established a PACER account;

| understand that electronic service is service under Rule 5 of the Federal Rules of Civil
Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
copies of case filings, including motions, decisions, orders, and other documents;

I will promptly notify the Court if there is any change in my personal data, such as name,
address, or e-mail address, or if I wish to cancel this consent to electronic service;

I understand that I must regularly review the docket sheet of my case so that I do not miss a
filing; and

I understand that this consent applies only to the cases listed below and that if I file
additional cases in which I would like to receive electronic service of notices of documents, I
must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:

Note: This consent will apply to all cases that you have filed in this court, so please list all of
your pending and terminated cases. For each case, include the case name and docket number
(for example, John Doe v. New City, 10-CV-01234).

Holland vs Lions Gate Entertainment and Films

 

 

Cory Holland Sr

 

Name (Last, First, MI)

8467 republic ave oaeaca/ ni NGUVEI

 

ov

 

 

Address City State Zip Code
PASH SILA Hollandcustody @ gmail.com

Telephone Number E-mail Address

A/Al24 (h aaper—

Date Signature )

Return completed form to:

Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
